Name: Council Regulation (EEC) No 1338/86 of 6 May 1986 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 8.5.86 Official Journal of the European Communities No LI 19/27 COUNCIL REGULATION (EEC) No 1338/86 of 6 May 1986 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parl ­ iament (2), Having regard to the opinion of the Economic and Social Committee (5), Whereas Regulation (EEC) No 1079/77 (4), as last amended by Regulation (EEC) No 1302/ 85 ( 5), introduced a co-responsibility levy to apply until the end of the 1985 / 86 milk year and covering, in principle, all milk supplied to dairies and certain sales of milk products at the farm ; Whereas this levy was designed to establish a better balance on the milk market by creating a more direct link between production and outlets for milk products while taking account of the importance of the interests of the public ; whereas the information and forecasts currently available indicate that the aforesaid aims will probably not be reached at the end of the period provided for ; whereas it is therefore necessary, on the one hand, to extend the application of the said levy for the 1986/ 87 milk year and, on the other hand, to fix the rate of the levy for the said milk year at 2 % of the target price for milk, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1079/77 is hereby amended as follows : 1 . In Article 1 ( 1 ), the expression 'during the 1980/ 81 , 1981 / 82 , 1982/83 , 1983 /84 , 1984/85 and 1985/ 86 milk years' shall be replaced by the expression 'during the 1980/ 81 , 1981 /82 , 1982/ 83 , 1983 / 84 , 1984/ 85 , 1985 / 86 and 1986/ 87 milk years'; 2 . The following paragraph shall be added to Article 2 : ' 8 . For the 1986/ 87 milk year, the levy shall be 2 % of the target price for milk.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1986/87 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL O OJ No C 85 , 14 . 4 . 1986 , p. 69 . ( 2) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). (J ) Opinion delivered on 14 March 1986 (not yet published in the Official Journal). ( 4 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . ( 5 ) OJ No L 137 , 27 . 5 . 1985 , p. 9 .